Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Preliminary Amendment filed on 06/14/21 is acknowledged. 
Claims 1-20 were cancelled.
New claims 21-31 were added and are included in the prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "the polyethylene glycol" in line 1.  Claim 25 is dependent on claim 21, but claim 21 does not recite any “polyethylene glycol.” There is insufficient antecedent basis for this limitation in the claim. It is recommended that claim 25 be dependent on claim 22, which recites “polyethylene glycol.”
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bachwich (US 2011/0189091 A1) teaches a colon lavage system which contains a solid portion (Abstract, [0002]). Bachwich teaches a kit comprising a plurality of individually packaged doses of electrolytes, wherein the electrolytes comprise sodium sulfate and magnesium sulfate, and the plurality of doses of electrolytes comprises tablets ([0013]-[0014], claims 1, 8 and 10). In addition to the sodium sulfate and magnesium sulfate, the electrolyte component also comprises potassium chloride ([0019], claims 1 and 8). The kit comprises from 0.1 g to 40 g sodium sulfate (claim 13), and 0.1 g to 5 g potassium chloride (claim 12). The electrolyte salt doses ranges from 1 to > 10 salt doses ([0023]). Bachwich discloses the inclusion of polyethylene glycol (PEG) as an osmotic agent ([0013]-[0014], claims 6-7) wherein a unit dose of PEG is from 20 g to 175 g of PEG 3350 (claims 16-19).
Although Bachwich discloses magnesium sulfate, Bachwich does not disclose or suggest about 2.7 grams of magnesium sulfate. Bachwich discloses related magnesium electrolytes such as magnesium at 10 g or less in the tablet, but does not provide any guidance that magnesium sulfate can specifically be used dose(s) of about 2.7 grams. One of ordinary skill in the art would not have been motivated to include the specific magnesium electrolyte salt magnesium sulfate in the specific concentration along with sodium sulfate and potassium chloride, as recited in the instant claims.

Borody et al. (US 2013/0296314 A1) teaches colonic formulations (Abstract) which is in the form of a tablet ([0051]) and contains salts including sodium 
However, these examples do not include the claimed concentration of magnesium sulphate and sodium sulphate. These examples also do not disclose the inclusion of potassium chloride, as recited in the instant claims.  Borody et al. disclose a composition comprising between about 1 to about 40 grams of salts (claim 6, part (d)), wherein the salts include magnesium sulphate, sodium sulphate, potassium chloride, etc. (claim 6, part (h)). 
However, based on the general and broad range of about 1 to about 40 grams of salts and the extensive listing of the possible salts, one of ordinary skill in the art would have no specific guidance to specifically pick and choose the claimed salts and their corresponding concentrations, i.e., to pick about 35.5 grams of sodium sulfate, about 5.4 grams of magnesium sulfate, and about 4.5 grams of potassium chloride, as recited in the instant claims. 
Unexpected Results
The unexpected results in the Instant Specification [0032] and Examples – [0065] – [0089]) showing that the claimed tablets with the specific combination and concentration of salts avoid clinically significant electrolyte shifts and cleanse the colon were considered and provide evidence of nonobviousness of the claims. Please see MPEP 716.01(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,143,656 B1 (the ‘656 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a solid oral formulation for cleansing a colon of a subject, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite a method of cleansing a colon of a subject whereas claims of the ‘656 Patent recite a solid oral formulation for cleansing a colon of a subject.
However, one of ordinary skill in the art would have found it obvious to prepare the solid oral formulation for cleansing a colon of a subject as recited in claims of the ‘656 Patent and use the solid oral formulation in a method of cleansing the colon, as recited in the instant claims. The concentrations of the sodium sulfate, magnesium 
Therefore, instant claims are obvious over claims of the ‘656 Patent and they are not patentably distinct over each other.

Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,033,498 B2 (the ‘498 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of cleansing a colon of a subject, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite administering a first volume of water while administering the first dose of the composition whereas claim 1 of the ‘498 Patent recites administering a first volume of liquid within two hours of the first dose. 
However, one of ordinary skill in the art would have found it obvious to modify the method of administering the doses and the volumes of liquid or water based on the desired regimen of cleansing the colon. 
etc. 
Therefore, instant claims are obvious over claims of the ‘498 Patent and they are not patentably distinct over each other.

Claims 21-25 and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28 of copending Application No. 17/340,973 (the ‘973 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of cleansing a colon of a subject, and therefore, encompass overlapping or coextensive subject matter.
The difference is that instant claims recite a method of cleansing the colon whereas claims of the ‘973 Application recite a solid oral formulation for cleansing a colon of a subject.
However, one of ordinary skill in the art would have found it obvious to prepare the solid oral formulation for cleansing a colon of a subject as recited in claims of the ‘973 Application and use the solid oral formulation in a method of cleansing the colon, as recited in the instant claims. The concentrations of the sodium sulfate, magnesium 
Therefore, instant claims are obvious over claims of the ‘973 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615